DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 12/16/2021. This Action is made FINAL.
Claims 1-4, 6-12, 14-20, and 24-36 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 13-14, filed "Neither Phan, Sidambarom, Li, nor Kim teaches, suggests, or otherwise renders obvious "receiving, from the fault detection model, one or more detected seat component faults, wherein... each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and the at least two individual sensors are associated with at least two different components of the individual sea t", as recited in Claim 1 and similarly in Claims 9 and 17", with respect to the rejection(s) of claim(s) 1, 6-9, and 14-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made utilizing different combination of paragraphs from the references cited in the previous action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 7-9, 15-16, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1) and Li (US PG Pub 20200226434A1).
	
	In regards to claim 1, Phan teaches a method, comprising: 
	collecting seat sensor data associated with a plurality of seats in a vehicle (Phan: Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs”), wherein each seat sensor datum in the seat sensor data is associated with: 
	an individual seat of the plurality of seats (Phan: Para 38 “the seat control module 206 is configured to collect diagnostic and usage information from one or more components (e.g., PSU 202, PCM 204, the seat control module 206 itself, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, any combination thereof, etc.) of a respective passenger chair”), and an individual sensor associated with the individual seat (Phan: Para 25 “The communication interface 212 can be operatively configured to communicate with components of the seat control module 206. For example, the communication interface 212 can be configured to retrieve data from the controller 208 or other devices (e.g., PCM 204, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, etc.), transmit data for storage in the memory 210, retrieve data from storage in the memory 210, and so forth”; i.e. the controller 208 or other devices (e.g., PCM 204, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, etc.) generate data which would be considered as sensors); 
	selecting a first subset of data from the collected seat sensor data (Phan: Para 26 “diagnostic and usage information that can be collected and reported include, but are not limited to, errors/faults (e.g., no signal detected, actuator/positioning errors, power instability, non-functioning lights and/or peripheral device, etc.), test data, settings, user preferences, and/or usage information (e.g., settings, preferences, inputs, and/or actions) collected over time”);   
	providing the first subset of data to a fault detection model (Phan: Para 42 “After collecting diagnostic and usage information from the one or more IFE units 110, or from the seat control modules 206 themselves, the aircraft server 310 is configured to transmit the diagnostic and usage information to the ground server 318; Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310”; i.e. the ground server would map to fault detection model as data are provided by aircraft server to the ground server); and 
receiving, from the fault detection model, one or more detected seat component faults (Phan: Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310. In embodiments, the ground server 318 can also be configured to generate an alert (e.g., warning, error/fault notification, etc.) and/or an instruction (e.g., repair instruction/message, control signal, etc.) based upon the diagnostic and usage information”; i.e. maintain a log or database and generate an alert would map to receiving one or more detected seat component faults)…
aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams;
… seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat, and
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and 
the at least two individual sensors are associated with at least two different components of the individual seat.
	However, in the same field of endeavor, Sidambarom teaches … seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle(Sidambarom: Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat”), wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; i.e. the sensors are equipped on different components of the seat and detect component faults is associated with a specific component (seat bottom and/or the seatback and/or the armrest),  
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat” Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit 11, at least one signal pertaining to at least one measurement conducted by the sensor”; Para 54 “the sensor 301 for measuring the thickness of the seat cushion 24 may be coupled to a weight gauge 302”; Para 58 “The load sensor 303 may, for example, be constituted of a system composed of a calibrated spring and a contact that is triggered when the spring is deformed. This makes it possible to detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13, and/or to detect a number of cycles of  and 
the at least two individual sensors are associated with at least two different components of the individual seat (Sidambarom: Fig. 1; Para 42 “the sensors used include a set of sensors 171-174 able to detect adjustment of the operational position of the seat 13 before takeoff or during aircraft landing. The operation position to be detected is the “taxi, takeoff, landing” (TTL) position, in which at least the belt 22 must be buckled, the tray 18 and the seatback 19 must be in the upright position, and the armrests 21 must be lowered”; Para 67 “the measurement data generated by the sensor—in particular, the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the vibration sensor 305, the load sensor 306—may be extracted by means of a dedicated system. The analysis of the raw data from the sensor may be performed at several levels, that is to say, at the sensor, integrating, for example, a memory containing the measurement data to be extracted, and/or at the level of the seat 13, for example, comprising a communication module centralizing all the measurement data generated by the sensor, and/or at the cabin level by means of the signals transmitted to the control unit 11 by the sensor or by the communication module, and/or at the level of the server 36 of the airline and/or the aircraft manufacturer and/or the seat manufacturer to which the measurement data of the different sensor is transmitted”; Para 57 “At least one load sensor 303 may also be integrated into the seat 13, in particular, in the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; Para 59 “At least one shock sensor 304 may also be integrated into the seat 13, in particular, into a seat structure 23. The shock sensor 304 is able to detect, in particular, shocks to the seat 13 and/or the seat structure 23, for example, from trolleys circulating in the cabin”; Para 63 “Moreover, the seat 13 may comprise one or more retractable accessories. In such a design, the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan with the feature of seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat, and each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and the at least two individual sensors are associated with at least two different components of the individual seat disclosed by Sidambarom. One would be motivated to do so for the benefit of “Due to the seat sensors in relation to the cabin management system, the invention makes it possible to automatically detect, without intervention by the cabin crew, the adjusted positioning of the seat before takeoff or landing of the aircraft, and/or a 
Yet the combination of Phan and Sidambarom do not teach aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams.
	However, in the same field of endeavor, Li teaches aligning in time a plurality of data streams in the first subset of data (Li: Para 85 “S2 indicates data alignment of the plurality of sensors, that is, converting the observation data of the different sensors under different time references into observation data of the different sensors under a same time reference”), wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams(Li: Para 85 “It may be understood that because different sensors have different sampling frequency, collection moments at which the different sensors collect observation data used for determining a pose of a terminal are different. Therefore, observation data of different sensors that is input into the data merging center at different moments belongs to observation data under different time references. The data merging center may perform mathematical derivation and/or interpolation calculation on rotation matrices and translation vectors of the sensors in Euclidean space and group space, to convert observation data of the sensors that arrives at the data merging center at different moments into observation data that is at a same moment, thereby converting the observation data that is of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan and Sidambarom with the feature of aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams disclosed by Li. One would be motivated to do so for the benefit of “merging observation data of a plurality of sensors” (Li: Para 80).

In regards to claim 7, the combination of Phan, Sidambarom, and Li teaches the method of Claim 1, and Phan further teaches generating an alert based on the one or more detected seat component faults (Phan: Para 5 “the ground server may be configured to generate an alert and/or instruction based on the diagnostic and usage information”; Para 26 “diagnostic and usage information that can be collected and reported include, but are not limited to, errors/faults (e.g., no signal detected, actuator/positioning errors, power instability, non-functioning lights and/or peripheral device, etc.), test data, settings, user preferences, and/or usage information (e.g., settings, preferences, inputs, and/or actions) collected over time”).

In regards to claim 8, the combination of Phan, Sidambarom, and Li teaches the method of Claim 7, and Phan further teaches providing the alert to at least one of a vehicle ticketing system or a vehicle maintenance system (Phan: Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310. In embodiments, the ground server 318 can also be configured to generate an alert (e.g., warning, error/fault notification, etc.) and/or an instruction (e.g., repair instruction/message, control signal, etc.) based upon the diagnostic and usage information. In some embodiments, the aircraft server 310 may also be configured to generate alerts and/or instructions based upon the diagnostic and usage information (e.g., for errors/faults that can be corrected inflight or errors/faults that require the passenger to be relocated to prevent harm)”; i.e. a log or database maps to at least one of a vehicle ticketing system or a vehicle maintenance system).

	As per claim 9, it recites an apparatus having limitations similar to those of claim 1 and therefore is rejected on the same basis. Phan further teaches an apparatus, comprising: 
	a memory comprising computer-executable instructions;
	a processor configured to execute the computer-executable instructions and cause the apparatus to perform the claimed function (Phan: Para 23 “the seat control module 206 includes a controller 208, memory 210, and communication interface 212. The controller 208 provides processing functionality for at least the seat control module 206 and can include any number of processors, micro-controllers, circuitry, field programmable gate array (FPGA) or other processing systems, and resident or external memory for storing data, executable code, and other information accessed or generated by the seat control module 206. The controller 208 can execute one or more software programs embodied in a non-transitory computer readable medium (e.g., memory 210) that implement techniques described herein”).

claim 15, it recites an apparatus having limitations similar to those of claim 7 and therefore is rejected on the same basis.

	As per claim 16, it recites an apparatus having limitations similar to those of claim 8 and therefore is rejected on the same basis.

	In regards to claim 32, the combination of Phan, Sidambarom, and Li teaches the method of Claim 1, and Sidambarom further teaches the at least two individual sensors comprise a touch sensor associated with a first component of the individual seat (Sidambarom: Fig. 1; Para 42 “the sensors used include a set of sensors 171-174 able to detect adjustment of the operational position of the seat 13 before takeoff or during aircraft landing”; Para 43 “a sensor 171 for sensing the presence of the passenger on the seat 13 is implanted into the seat 13, in particular, in a seat bottom 24 of the seat 13. The presence sensor 171 may, for example, take the form of a pressure sensor or a position switch”) and an angle sensor associated with a second component of the individual seat (Sidambarom: Fig. 1; Para 45 “position sensor 174 makes it possible to detect the position of the seatback 19 of the seat 13”; i.e. angle sensor would be encompass by the position sensor as the position of the seatback is defined as an angle) .

	In regards to claim 33, the combination of Phan, Sidambarom, and Li teaches the method of Claim 32, and Sidambarom further teaches the at least two individual sensors further comprise a strain sensor or a torque sensor associated with the at least two different components of the individual seat(Sidambarom: Fig. 1; Para 59 “At least one shock sensor 304 may also be integrated into the seat 13, in particular, into a seat structure 23. The shock sensor 304 a piezoelectric sensor that measures deformation”; i.e. piezoelectric sensor encompasses a strain sensor).

	In regards to claim 34, the combination of Phan, Sidambarom, and Li teaches the method of Claim 1, and Sidambarom further teaches the at least two individual sensors comprise an accelerometer associated with a first component of the individual seat (Sidambarom: Fig. 1; Para 59 “At least one shock sensor 304 may also be integrated into the seat 13, in particular, into a seat structure 23. The shock sensor 304 is able to detect, in particular, shocks to the seat 13 and/or the seat structure 23, for example, from trolleys circulating in the cabin”; Para 60 “The shock sensor 304 may, for example, take the form of an accelerometer, a tilt sensor, or a piezoelectric sensor that measures deformation”) and an angle or torque sensor associated with a second component of the individual seat, wherein the first component is different than the second component (Sidambarom: Fig. 1; Para 45 “position sensor 174 makes it possible to detect the position of the seatback 19 of the seat 13”; i.e. angle sensor would be encompass by the position sensor as the position of the seatback is defined as an angle).

	In regards to claim 35, the combination of Phan, Sidambarom, and Li teaches the method of Claim 1, and Sidambarom further teaches the at least two different components of the individual seat comprise an armrest and a seat joint (Sidambarom: Fig. 1; Para 39 “the seat 13 may comprise, in particular, a belt 22, a tray 18, a seatback 19, and at least one armrest 21”; i.e. it .

	In regards to claim 36, the combination of Phan, Sidambarom, and Li teaches the method of Claim 1, and Sidambarom further teaches the at least two different components of the individual seat comprise a backrest and a seat joint (Sidambarom: Fig. 1; Para 39 “the seat 13 may comprise, in particular, a belt 22, a tray 18, a seatback 19, and at least one armrest 21”; i.e. it is necessary that the adjustable airplane seat would have an seat joint in order to perform the seat position/angle adjustment).

Claim 6, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1) and Li (US PG Pub 20200226434A1) further in view of Kim (US PG Pub 20200070772).

	In regards to claim 6, the combination of Phan, Sidambarom and Li teaches the method of Claim 1,
Yet the combination of Phan, Sidambarom and Li do not teach generating, based on the one or more detected seat component faults, a seat condition map associated with the vehicle wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle; and 
displaying in a graphical user interface on an electronic device: 
		the seat condition map; and 
		one or more user interface elements related to the detected seat component faults.
However, in the same field of endeavor, Kim teaches generating, based on the one or more detected seat component faults (Kim: Para 49 “the seat box module 116 may include logic in which the safety status signal is a fault if any one or more of the first signals is a fault, and the safety status signal is a no fault if all of the first signals are a no fault”), a seat condition map associated with the vehicle (Kim: Fig. 5-7), wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle (Kim: Para 50 “In order to generate the status screen(s), the system computer 134 is configured to associate each passenger seat 104 or seat group 114, with a fault condition or no fault condition, based on the safety status signals received by the system computer 134”); and 
	displaying in a graphical user interface on an electronic device (Kim: Fig. 7 Para 13 “The onboard management system generates a status screen to display on the display monitor which shows the status of each of the passenger seats”): 
		the seat condition map (Kim: Fig. 5-7); and 
		one or more user interface elements related to the detected seat component faults (Kim: Fig. 5-7; i.e. Seat belts and life vest indicator maps to one or more user interface elements related to the detected seat component faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Phan, Sidambarom and Li with the feature of generating, based on the one or more detected seat component faults, a seat condition map associated with the vehicle wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle; and displaying in a graphical user interface on 

	As per claim 14, it recites an apparatus having limitations similar to those of claim 6 and therefore is rejected on the same basis.

	In regards to claim 17, Phan teaches a system, comprising: 
	a plurality of seat blocks (Phan: Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs 102”), wherein: 
	each respective seat block of the plurality of seat blocks comprises a plurality of seats and a minicomputer (Phan: Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs 102”; i.e. IFE units would considered as minicomputers), and each seat of the plurality of seats in the respective seat block comprises a plurality of seat sensors(Phan: Fig. 2; Para 25 “The communication interface 212 can be operatively configured to communicate with components of the seat control module 206. For example, the communication interface 212 can be configured to retrieve data from the controller 208 or other devices (e.g., PCM 204, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, etc.), transmit data for storage in the memory 210, retrieve data  in data communication with the minicomputer(Phan: Fig. 3; Para 38 “the seat control module 206 is configured to collect diagnostic and usage information from one or more components (e.g., PSU 202, PCM 204, the seat control module 206 itself, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, any combination thereof, etc.) of a respective passenger chair”; Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs 102”; i.e. IFE units would considered as minicomputers); 
	a display device (Phan: Fig. 3 element 302); 
	a memory comprising computer-executable instructions (Phan: Fig. 3 element 201 and 306); 
	a processor (Phan: Fig. 3 element 208 and 304) configured to execute the computer-executable instructions and cause the system to: 
		receive seat sensor data from each respective seat block of the plurality of seat blocks via the respective seat block's minicomputer (Phan: Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs 102”; i.e. IFE units would considered as minicomputers);
		provide the seat sensor data to a fault detection model (Phan: Para 42 “After collecting diagnostic and usage information from the one or more IFE units 110, or from the seat to transmit the diagnostic and usage information to the ground server 318”; Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310”; i.e. the ground server would map to fault detection model as data are provided by aircraft server to the ground server); 
		receive, from the fault detection model, one or more detected seat component fault (Phan: Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310. In embodiments, the ground server 318 can also be configured to generate an alert (e.g., warning, error/fault notification, etc.) and/or an instruction (e.g., repair instruction/message, control signal, etc.) based upon the diagnostic and usage information”)…; 
	Yet Phan do not teach aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams;
… seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat, 
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and
 the at least two seat sensors are associated with at least two different components of the seat; and 
display, on the display device, a seat condition map comprising an indication associated with each of the one or more detected seat component faults.
	However, in the same field of endeavor, Sidambarom teaches … seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle(Sidambarom: Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat”), wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit 11, at least one signal pertaining to at least one measurement conducted by the sensor”; Para 48 “when a problem in the positioning of one of the parts of the seat 13 is detected, a corresponding alert signal 25, preferably also containing information on the position of the seat 13 in the aircraft cabin, can be transmitted to the control unit 11”; Para 58 “The load sensor 303 may, for example, be constituted of a system composed of a calibrated spring and a contact that is triggered when the spring is deformed. This makes it possible to detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; i.e. the sensors are equipped on different components of the seat and detect component faults is associated with a specific component (seat bottom and/or the seatback and/or the armrest), and 
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat” Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit 11, at least one signal pertaining to at least one measurement conducted by the sensor”; Para 54 “the sensor 301 for measuring the thickness of the seat cushion 24 may be coupled to a weight gauge 302”; Para 58 “The load sensor 303 may, for example, be constituted of a system composed of a calibrated spring and a contact that is triggered when the spring is deformed. This makes it possible to detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13, and/or to detect a number of cycles of use”; i.e. sensors 301, 302, and 303 and different combinations of sensors are utilized to detect malfunctions of seat components), and 
the at least two seat sensors are associated with at least two different components of the seat (Sidambarom: Fig. 1; Para 42 “the sensors used include a set of sensors 171-174 able to detect adjustment of the operational position of the seat 13 before takeoff or during aircraft landing. The operation position to be detected is the “taxi, takeoff, landing” (TTL) position, in which at least the belt 22 must be buckled, the tray 18 and the seatback 19 must be in the upright position, and the armrests 21 must be lowered”; Para 67 “the measurement data generated by the sensor—in particular, the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the vibration sensor 305, the load sensor 306—may be extracted by means of a dedicated system. The analysis of the raw data from the sensor may be performed at several levels, that is to say, at the sensor, integrating, for example, a memory containing the measurement data to be extracted, and/or at the level of the seat 13, for example, comprising a communication module centralizing all the measurement data generated by the sensor, and/or at the cabin level by means of the signals transmitted to the control unit 11 by the sensor or by the communication module, and/or at the level of the server 36 of the airline and/or the aircraft manufacturer and/or the seat manufacturer to which the measurement data of the different sensor is transmitted”; Para 57 “At least one load sensor 303 may also be integrated into the seat 13, in particular, in the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; Para 59 “At least one shock sensor 304 may also be integrated into the seat 13, in particular, into a seat structure 23. The shock sensor 304 is able to detect, in particular, shocks to the seat 13 and/or the seat structure 23, for example, from trolleys circulating in the cabin”; Para 63 “Moreover, the seat 13 may comprise one or more retractable accessories. In such a design, the retractable accessory of the seat 13 may be equipped with a load sensor 306. The load sensor 306 is able to detect an overload, in particular, due to deterioration of a system for guiding the retractable accessory for passing from a deployed position to a stowed position, or the application of excessive efforts. The load sensor 306 may thus be integrated into an arm of a tray or in an articulation of a screen of the multimedia system 29, in particular, placed in an armrest”; i.e. the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the vibration sensor 305, the load sensor 306 located in different components of seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13 and/or a seat structure 23 would encompass at least two individual sensors are associated with at least two different components of the individual seat).

	Yet the combination of Phan and Sidambarom not teach aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams;
display, on the display device, a seat condition map comprising an indication associated with each of the one or more detected seat component faults.
	However, in the same field of endeavor, Li teaches aligning in time a plurality of data streams in the first subset of data (Li: Para 85 “S2 indicates data alignment of the plurality of sensors, that is, converting the observation data of the different sensors under different time , wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams(Li: Para 85 “It may be understood that because different sensors have different sampling frequency, collection moments at which the different sensors collect observation data used for determining a pose of a terminal are different. Therefore, observation data of different sensors that is input into the data merging center at different moments belongs to observation data under different time references. The data merging center may perform mathematical derivation and/or interpolation calculation on rotation matrices and translation vectors of the sensors in Euclidean space and group space, to convert observation data of the sensors that arrives at the data merging center at different moments into observation data that is at a same moment, thereby converting the observation data that is of the different sensors under different time references into observation data that is under a same time reference”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan and Sidambarom with the feature of aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams disclosed by Li. One would be motivated to do so for the benefit of “merging observation data of a plurality of sensors” (Li: Para 80).
display, on the display device, a seat condition map comprising an indication associated with each of the one or more detected seat component faults.
	However, in the same field of endeavor, Kim teaches display, on the display device, a seat condition map(Kim: Fig. 5-7; Para 13 “The onboard management system generates a status screen to display on the display monitor which shows the status of each of the passenger seats”) comprising an indication associated with each of the one or more detected seat component faults (Kim: Para 50 “In order to generate the status screen(s), the system computer 134 is configured to associate each passenger seat 104 or seat group 114, with a fault condition or no fault condition, based on the safety status signals received by the system computer 134”; Fig. 5-7; i.e. Seat belts and life vest indicator maps to the detected seat component faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Phan, Sidambarom, and Li with the feature of display, on the display device, a seat condition map comprising an indication associated with each of the one or more detected seat component faults disclosed by Kim. One would be motivated to do so for the benefit of “a crew member on the passenger vehicle can view the status screen throughout the passenger vehicle, and can go to the location of passenger seats displayed on the status screen as having fault conditions and take appropriate action” (Kim: Para 16).	

	In regards to claim 18, the combination of Phan, Sidambarom, Li and Kim teaches the system of Claim 17, and Phan further teaches a transceiver (Phan: Para 25 “the communication interface 212 includes or is coupled to a transmitter, receiver, transceiver, physical connection , wherein the processor (Phan: Fig. 3 element 208, 304, 312, 322) is further configured to cause the system to: 
	transmit, via the transceiver (Phan: Fig. 3 element 212, 308, 316, 326), the one or more detected seat component faults (Phan: Para 42 “After collecting diagnostic and usage information from the one or more IFE units 110, or from the seat control modules 206 themselves, the aircraft server 310 is configured to transmit the diagnostic and usage information to the ground server 318”) to a vehicle ticketing system (Phan: Para 42 “The ground server 318 may be configured to maintain a log or database that is updated based upon the diagnostic and usage information received from the aircraft server 310. In embodiments, the ground server 318 can also be configured to generate an alert (e.g., warning, error/fault notification, etc.) and/or an instruction (e.g., repair instruction/message, control signal, etc.) based upon the diagnostic and usage information. In some embodiments, the aircraft server 310 may also be configured to generate alerts and/or instructions based upon the diagnostic and usage information (e.g., for errors/faults that can be corrected inflight or errors/faults that require the passenger to be relocated to prevent harm)”; i.e. a log or database maps to at least one of a vehicle ticketing system or a vehicle maintenance system).

In regards to claim 19, the combination of Phan, Sidambarom, Li and Kim teaches the system of Claim 18, and Phan further teaches the display device, memory, processor, and transceiver are part of a vehicle cabin information system (Phan: Fig. 3 elements 302, 304, 306, 308; Para 28 “the IFE unit 110 includes a display 302 and/or an audio output device. The IFE unit 110 can also include a respective controller 304, memory 306, and communication interface 308”).

In regards to claim 20, the combination of Phan, Sidambarom, Li and Kim teaches the system of Claim 18, and Phan further teaches the plurality of seat blocks and the vehicle cabin information system are installed in an aircraft (Phan: Fig. 1; Para 18 “a system and method for monitoring passenger chair components and reporting diagnostic and usage information (e.g., faults, test data, use data, or the like) to a remote server (e.g., ground server). Passenger chairs in aircrafts and other vehicles are incorporating increasingly complex structures that include mechanical linkages, actuators, and/or electrical elements for reclining and/or repositioning the chairs”; Para 20 “each passenger chair 102 may have an IFE unit 110 embedded within a portion of the passenger chair 102 (e.g., within the backrest), stowed within the armrest 108, or coupled to or stowed within another fixture or wall structure that is in viewing range of the passenger chair 102”).

Claim 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1) and Li (US PG Pub 20200226434A1), further in view of Bennett (US PG Pub 20100152962).

In regards to claim 2, the combination of Phan, Sidambarom and Li teaches the method of Claim 1.
Yet the combination of Phan, Sidambarom and Li do not teach storing in a training data repository:
the one or more detected seat component faults; and a subset of the collected seat sensor data associated with the one or more detected seat component faults.
 storing in a training data repository (Bennett: Para 41 “the performance data monitoring and analysis system provide an electronic cabin log book for logging, troubleshooting, and tracking faults and other conditions within the passenger cabin”): 
the one or more detected seat component faults; and a subset of the collected seat sensor data associated with the one or more detected seat component faults (Bennett: Para 91 “The seat availability reports and/or seat degradation reports optionally can comprise reports based upon observed faults (or failures). As desired, the data monitoring and analysis system 1000 can provide an electronic cabin log book (or file) 1600 (shown in FIGS. 12A-E) for the associated performance data. The electronic cabin log book 1600 can capture observed fault (or failure) data, which can be correlated with the downloaded BITE data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Phan, Sidambarom, and Li with the feature of storing in a training data repository: the one or more detected seat component faults; and a subset of the collected seat sensor data associated with the one or more detected seat component faults disclosed by Bennett. One would be motivated to do so for the benefit of “eliminates the need for an engineer to interpret cabin logbook data and enables the accuracy of BITE data to be validated by correlating failures reported during travel with human-observed failures”(Bennett: Para 114).

	As per claim 10, it recites an apparatus having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Claim 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1), Li (US PG Pub 20200226434A1) and Bennett (US PG Pub 20100152962), further in view of Beaven (US PG Pub 20200269995).

In regards to claim 3, the combination of Phan, Sidambarom, Li, and Bennett teaches the method of Claim 2 … detected seat component faults and the subset of the collected seat sensor data associated with the one or more detected seat component faults (Phan: Para 38 “the seat control module 206 is configured to collect diagnostic and usage information from one or more components (e.g., PSU 202, PCM 204, the seat control module 206 itself, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, any combination thereof, etc.) of a respective passenger chair”; Para 26 “diagnostic and usage information that can be collected and reported include, but are not limited to, errors/faults (e.g., no signal detected, actuator/positioning errors, power instability, non-functioning lights and/or peripheral device, etc.), test data, settings, user preferences, and/or usage information (e.g., settings, preferences, inputs, and/or actions) collected over time”)
Yet the combination of Phan, Sidambarom, Li and Bennett do not teach training, based on the one or more detected seat component faults and the subset of the collected seat sensor data associated with the one or more detected seat component faults, a fault prediction model;
selecting a second subset of data from the collected seat sensor data;
providing the second subset of data to the fault prediction model; and 
receiving, from the fault prediction model, one or more predicted seat component faults, wherein each of the one or more predicted seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat.
	However, in the same field of endeavor, Beaven teaches training, based on the one or more detected seat component faults and the subset of the collected seat sensor data associated with the one or more detected seat component faults, a fault prediction model (Beaven: Para 39 “determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process. In some embodiments, a training set of historical data pairs including alerts detected at (304) and corresponding faults determined at (312) can be provided as training inputs to a statistical model”); 
	selecting a second subset of data from the collected seat sensor data (Beaven: Para 22 “Portions of data from one or more aircraft-related data sources can be gathered from sensors, user input or other data collection features within an aircraft 102, a client computing device 104, and/or server computing device 106 and collected within a database 110”); 
	providing the second subset of data to the fault prediction model (Beaven: Para 39 “the statistical model can be employed in real time to analyze subsequently detected alerts and related data provided as input to the statistical model”; i.e. detected alerts and related data maps second subset of data); and 
receiving, from the fault prediction model, one or more predicted seat component faults, wherein each of the one or more predicted seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat (Beaven: Para 39 “Once the statistical model is adequately trained with a series of alert and fault data points, the statistical model can be employed in real time to analyze subsequently detected alerts and related data provided as input to the statistical model. One or more aircraft faults (e.g., the aircraft faults determined at (312)) can be generated as an output of the statistical model”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination Phan, Kim, and Bennett with the feature of training, based on the one or more detected seat component faults and the subset of the collected seat sensor data associated with the one or more detected seat component faults, a fault prediction model; selecting a second subset of data from the collected seat sensor data; providing the second subset of data to the fault prediction model; and receiving, from the fault prediction model, one or more predicted seat component faults, wherein each of the one or more predicted seat component faults is associated with an individual seat of the plurality of seats in the vehicle disclosed by Beaven. One would be motivated to do so for the benefit of “predictive analysis of aircraft operational data can offer useful information for maintenance and prognostics for individual aircraft or entire fleets. This information can benefit engineers, managers, or other specialists within an airline maintenance organization who help solve various aircraft maintenance problems.”(Beaven: Para 3).

In regards to claim 4, the combination of Phan, Sidambarom, Li, Bennett, and Beaven teaches the method of Claim 3, and Beaven further teaches the second subset of data excludes the collected seat sensor data associated with the one or more detected seat component faults (Beaven: Para 39 “In some embodiments, a training set of historical data pairs including alerts detected at (304) and corresponding faults determined at (312) can be provided as training inputs to a statistical model … Once the statistical model is adequately trained with a series of alert and fault data points, the statistical model can be employed in real time to analyze subsequently detected alerts and related data provided as input to the statistical model”; i.e. the training set maps to seat sensor data associated with the one or more detected seat component faults which is excluded in the real time analyze of subsequently detected alerts and related data).

As per claim 11, it recites an apparatus having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 12, it recites an apparatus having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim 24, 26-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1) and Li (US PG Pub 20200226434A1), further in view of Beaven (US PG Pub 20200269995).

	In regards to claim 24, Phan teaches a method, comprising: 
	collecting seat sensor data associated with a plurality of seats in a vehicle (Phan: Para 41 “the system 300 includes a plurality of IFE units 110 that are configured to collect diagnostic and usage information from the seat control modules 206 of respective passenger chairs 102 and/or groups of passenger chairs”), wherein each seat sensor datum in the seat sensor data is associated with: 
	an individual seat of the plurality of seats (Phan: Para 38 “the seat control module 206 is configured to collect diagnostic and usage information from one or more components (e.g., PSU 202, PCM 204, the seat control module 206 itself, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, any combination thereof, etc.) of a respective passenger chair”), and an individual sensor associated with the individual seat (Phan: Para 25 “The communication interface 212 can be operatively configured to communicate with components of the seat control module 206. For example, the communication interface 212 can be configured to retrieve data from the controller 208 or other devices (e.g., PCM 204, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, etc.), transmit data for storage in the memory 210, retrieve data from storage in the memory 210, and so forth”; i.e. the controller 208 or other devices (e.g., PCM 204, actuator(s) 214, lights and/or peripheral devices 216, passenger control unit 218, etc.) generate data which would be considered as sensors). 	
Yet Phan do not teach aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams;
	providing the seat sensor data to a fault prediction model; and 
receiving, from the fault prediction model, one or more predicted seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat, 
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and 
the at least two individual sensors are associated with at least two different components of the individual seat.
	However, in the same field of endeavor, Sidambarom teaches … seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle(Sidambarom: Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat”), wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit 11, at least one signal pertaining to at least one measurement conducted by the sensor”; Para 48 “when a problem in the positioning of one of the parts of the seat 13 is detected, a corresponding alert signal 25, preferably also containing information on the position of the seat 13 in the aircraft cabin, can be transmitted to the control unit 11”; Para 58 “The load sensor 303 may, for example, be constituted of a system composed of a calibrated spring and a contact that is triggered when the spring is deformed. This makes it possible to detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; i.e. the sensors are equipped on different components of the seat and detect component faults is associated with a specific component (seat bottom and/or the seatback and/or the armrest), 
each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle (Sidambarom: Fig.1 Element 171-174 and 301-307; Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat” Para 38 “FIG. 1 illustrates an aircraft cabin management system 10 comprising a control unit 11 and at least one sensor, advantageously a plurality of sensors 171-174 and 301-307, integrated into a seat 13. The sensor is able to establish communication with the control unit 11 in order to transmit, to the control unit 11, at least one signal pertaining to at least one measurement conducted by the sensor”; Para 54 “the sensor 301 for measuring the thickness of the seat cushion 24 may be coupled to a weight gauge 302”; Para 58 “The load sensor 303 may, for example, be constituted of a system composed of a calibrated spring and a contact that is triggered when the spring is deformed. This makes it possible to detect an excessive load applied to the seat 13, in particular, to the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13, and/or to detect a number of cycles of use”; i.e. sensors 301, 302, and 303 and different combinations of sensors are utilized to detect malfunctions of seat components), and 
the at least two individual sensors are associated with at least two different components of the individual seat (Sidambarom: Fig. 1; Para 42 “the sensors used include a set of sensors 171-174 able to detect adjustment of the operational position of the seat 13 before takeoff or during aircraft landing. The operation position to be detected is the “taxi, takeoff, at least the belt 22 must be buckled, the tray 18 and the seatback 19 must be in the upright position, and the armrests 21 must be lowered”; Para 67 “the measurement data generated by the sensor—in particular, the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the vibration sensor 305, the load sensor 306—may be extracted by means of a dedicated system. The analysis of the raw data from the sensor may be performed at several levels, that is to say, at the sensor, integrating, for example, a memory containing the measurement data to be extracted, and/or at the level of the seat 13, for example, comprising a communication module centralizing all the measurement data generated by the sensor, and/or at the cabin level by means of the signals transmitted to the control unit 11 by the sensor or by the communication module, and/or at the level of the server 36 of the airline and/or the aircraft manufacturer and/or the seat manufacturer to which the measurement data of the different sensor is transmitted”; Para 57 “At least one load sensor 303 may also be integrated into the seat 13, in particular, in the seat bottom 24 and/or the seatback 19 and/or the armrest 21 of the seat 13”; Para 59 “At least one shock sensor 304 may also be integrated into the seat 13, in particular, into a seat structure 23. The shock sensor 304 is able to detect, in particular, shocks to the seat 13 and/or the seat structure 23, for example, from trolleys circulating in the cabin”; Para 63 “Moreover, the seat 13 may comprise one or more retractable accessories. In such a design, the retractable accessory of the seat 13 may be equipped with a load sensor 306. The load sensor 306 is able to detect an overload, in particular, due to deterioration of a system for guiding the retractable accessory for passing from a deployed position to a stowed position, or the application of excessive efforts. The load sensor 306 may thus be integrated into an arm of a tray or in an articulation of a screen of the multimedia system 29, in particular, placed in an armrest”; i.e. the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan with the feature of seat component faults, wherein each of the one or more detected seat component faults is associated with a specific component of an individual seat of the plurality of seats in the vehicle, wherein the specific component of the individual seat is different than the individual sensor associated with the individual seat, and each of the one or more detected seat component faults is based on seat sensor data in the first subset of data associated with at least two individual sensors associated with the individual seat of the plurality of seats in the vehicle, and the at least two individual sensors are associated with at least two different components of the individual seat disclosed by Sidambarom. One would be motivated to do so for the benefit of “Due to the seat sensors in relation to the cabin management system, the invention makes it possible to automatically detect, without intervention by the cabin crew, the adjusted positioning of the seat before takeoff or landing of the aircraft, and/or a malfunction of the seat or a corresponding member as soon as the malfunction occurs or even before” (Sidambarom: Para 9).
	Yet the combination of Phan and Sidambarom do not teach aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams;
	providing the seat sensor data to a fault prediction model;
	and receiving, from the fault prediction model, one or more predicted seat component faults…
	However, in the same field of endeavor, Li teaches aligning in time a plurality of data streams in the first subset of data (Li: Para 85 “S2 indicates data alignment of the plurality of sensors, that is, converting the observation data of the different sensors under different time references into observation data of the different sensors under a same time reference”), wherein each data stream of the plurality of data streams is associated with a different type of seat sensor, and wherein at least one data stream of the plurality of data streams is sampled at a different rate than another data stream in the plurality of data streams(Li: Para 85 “It may be understood that because different sensors have different sampling frequency, collection moments at which the different sensors collect observation data used for determining a pose of a terminal are different. Therefore, observation data of different sensors that is input into the data merging center at different moments belongs to observation data under different time references. The data merging center may perform mathematical derivation and/or interpolation calculation on rotation matrices and translation vectors of the sensors in Euclidean space and group space, to convert observation data of the sensors that arrives at the data merging center at different moments into observation data that is at a same moment, thereby converting the observation data that is of the different sensors under different time references into observation data that is under a same time reference”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan and Sidambarom with the feature of aligning in time a plurality of data streams in the first subset of data, wherein each data stream of the plurality of data 
	Yet the combination of Phan, Sidambarom, and Li do not teach providing the seat sensor data to a fault prediction model; and 
	receiving, from the fault prediction model, one or more predicted seat component faults
	However, in the same field of endeavor, Beaven teaches providing the seat sensor data to a fault prediction model (Beaven: Para 18 “The plurality of aircraft-related data sources can be applied as input to a statistical model of preconfigured processing rules”); 
and receiving, from the fault prediction model, one or more predicted seat component faults(Beaven: Para 39 “Once the statistical model is adequately trained with a series of alert and fault data points, the statistical model can be employed in real time to analyze subsequently detected alerts and related data provided as input to the statistical model. One or more aircraft faults (e.g., the aircraft faults determined at (312)) can be generated as an output of the statistical model”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Phan, Sidambarom, and Li with the feature providing the seat sensor data to a fault prediction model; and receiving, from the fault prediction model, one or more predicted seat component faults disclosed by Beaven. One would be motivated to do so for the benefit of “predictive analysis of aircraft operational data can offer useful information for maintenance and prognostics for individual aircraft or entire fleets. This information can benefit 

	In regards to claim 25, the combination of Phan, Sidambarom, Li, and Beaven teaches the method of Claim 24.
	Beaven further teaches receiving, from a training data repository (Beaven: Para 23 “Different specific types of aircraft-related data can be gathered for fusion at database 110. For example, aircraft maintenance data 112 can be collected from maintenance records from an airline's Maintenance, Repair and Overhaul (MRO) systems, and can include but is not limited to data identifying aircraft parts that have been changed recently or general wear and tear that maintenance crew has identified”), training data comprising: 
		one or more [[seat]] component faults (Beaven: Para 39 “a training set of historical data pairs including alerts detected at (304) and corresponding faults determined at (312) can be provided as training inputs to a statistical model”); 
		and seat sensor data associated with the one or more [[seat]] component faults (Beaven: Para 39 “determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process”); 
	and training, based on the one or more [[seat]] component faults and the [[seat]] sensor data associated with the one or more [[seat]] component faults, the fault prediction model (Beaven: Para 39 “determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process. In some .
Sidambarom further teaches seat component faults (Sidambarom: Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat.”).
seat sensor data associated with the one or more seat component faults (Sidambarom: Para 24 “the system comprises a set of sensors suitable for detecting and/or predicting a malfunction and/or excessive wear on a constituent or structural element of the seat”; Para 67 “It should be noted that the measurement data generated by the sensor—in particular, the measurement sensor 301, the weight gauge 302, the load sensor 303, the shock sensor 304, the vibration sensor 305, the load sensor 306—may be extracted by means of a dedicated system. The analysis of the raw data from the sensor may be performed at several levels, that is to say, at the sensor, integrating, for example, a memory containing the measurement data to be extracted, and/or at the level of the seat 13, for example, comprising a communication module centralizing all the measurement data generated by the sensor, and/or at the cabin level by means of the signals transmitted to the control unit 11 by the sensor or by the communication module, and/or at the level of the server 36 of the airline and/or the aircraft manufacturer and/or the seat manufacturer to which the measurement data of the different sensor is transmitted”).

	In regards to claim 27, the combination of Phan, Sidambarom, Li, and Beaven teaches the method of Claim 24, and Beaven further teaches generating an alert based on the one or more predicted seat component faults (Beaven: Para 25 “a computing device configured to receive maintenance diagnostic outputs generated as part of the disclosed data fusion and analysis automated fault prediction, diagnosis and alerting, and/or identification of potential faults or failures”); 
	and providing the alert to at least one of a vehicle ticketing system or a vehicle maintenance system (Beaven: Para 42 “once one or more aircraft faults are determined at (312), an output indicative of the determined one or more aircraft faults can be provided at (314). In some examples, an output provided at (314) includes an audio or visual alert provided to a user via a computing system output device. In some examples, outputs provided at (314) can include aircraft maintenance recommendations associated with determined aircraft faults”; i.e. the output maps to alert to a vehicle maintenance system).

	As per claim 28, it recites an apparatus having limitations similar to those of claim 24 and therefore is rejected on the same basis. Phan further teaches an apparatus, comprising: 
	a memory comprising computer-executable instructions;
	a processor configured to execute the computer-executable instructions and cause the apparatus to perform the claimed function (Phan: Para 23 “the seat control module 206 includes a controller 208, memory 210, and communication interface 212. The controller 208 provides processing functionality for at least the seat control module 206 and can include any number of processors, micro-controllers, circuitry, field programmable gate array (FPGA) or other processing systems, and resident or external memory for storing data, executable code, and other information accessed or generated by the seat control module 206. The controller 208 can execute one or more software programs embodied in a non-transitory computer readable medium (e.g., memory 210) that implement techniques described herein”).

As per claim 29, it recites an apparatus having limitations similar to those of claim 25 and therefore is rejected on the same basis.

As per claim 31, it recites an apparatus having limitations similar to those of claim 27 and therefore is rejected on the same basis.

Claim 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US PG Pub 20200086993) in view of Sidambarom (US20180319503A1), Li (US PG Pub 20200226434A1) and Beaven (US PG Pub 20200269995) further in view of Kim (US PG Pub 20200070772)

	

In regards to claim 26, the combination of Phan, Sidambarom, Li, and Beaven teaches the method of Claim 24. 
Beaven further teaches one or more predicted seat component faults(Beaven: Para 16 “systems and methods for fusing and analyzing aircraft data from multiple sources can provide features for automated fault prediction, diagnosis and alerting, and/or identification of potential faults or failures”)
Yet the combination of Phan, Sidambarom, Li, and Beaven do not teach generating, based on the one or more … seat component faults, a seat condition map associated with the vehicle, wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle.
However, in the same field of endeavor, Kim teaches generating, based on the one or more … seat component faults, a seat condition map associated with the vehicle(Kim: Fig. 5-7; Para 13 “The onboard management system generates a status screen to display on the display monitor which shows the status of each of the passenger seats”), wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle(Kim: Para 50 “In order to generate the status screen(s), the system computer 134 is configured to associate each passenger seat 104 or seat group 114, with a fault condition or no fault condition, based on the safety status signals received by the system computer 134”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Phan, Sidambarom, Li, and Beaven with the feature of generating, based on the one or more seat component faults, a seat condition map associated with the vehicle, wherein the seat condition map comprises a seat condition indication for each seat of the plurality of seats in the vehicle disclosed by Kim. One would be motivated to do so for the benefit of “a crew member on the passenger vehicle can view the status screen throughout the passenger vehicle, and can go to the location of passenger seats displayed on the status screen as having fault conditions and take appropriate action” (Kim: Para 16).

As per claim 30, it recites an apparatus having limitations similar to those of claim 26 and therefore is rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668